Title: Daniel Denison Rogers to Abigail Adams, 2 June 1794
From: Rogers, Daniel Denison
To: Adams, Abigail


          
            Dear Madam
            Boston 2d: June 1794—
          
          After a Number of mortifying Disapointments I am happy at last in having it in my powers to present you a Miniature Copy from an Original Portrait of Mrs: R. done by Mr: Copley:—it appears to be well executed and I think a very good likeness—
          Nothing could have been more flattering to me than the Request you were pleas’d to make of a likeness of my Angel-Wife nor anything more mortifying than the Delays which have attended the obtaining it— If our departed friends are conscious of what passes here, and are susceptibe of additions to their Happiness, I am sure that a wish on your part to keep alive a kind Remembrance of a warm, tho’ transient friendship here will be an Increase of Happiness to our departed friend: whilst the Hope of a Renewall of it must be a fresh Source of Bliss— Mrs: Rogers’s Letters to me when absent, were replete with Acknowledgments of the Obligations she was under to you for the kindest Attentions and politeness: and she ever took delight in expressing her Love, Esteem and Respect—
          It is pleasing to reflect that such friendships will be renewed hereafter: indeed it would be horrid, for a Moment to think that Death is eternally to seperate those who were particularly dear to each other on Earth:— Mrs: R. was a Woman of uncommon Virtue and unaffected Piety—the more I reflect on her Conduct in Life, the more estimable she rises:— in prosperity or Adversity: Health or Sickness, she was the never ceasing Adorer and Lover of her Creator and Redeemer—a pleasant, agreeable, amiable Companion— a warm faithfull Friend— she neglected no Opportunity for doing good, but study’d to be usefull and acted well her part in Life:—
          
          The Endeavour to embalm the Memory of a Woman of so many amiable, estimable Virtues, and pleasant agreeable Qualities in the Minds of her friends, as well as in my own; will, I hope, be delightfull to me thro’ Life, and may apologize for my being thus particular—
          I beg you, Dear Madam, to present my Respects to the Vice-President on his return, and to believe me, with the greatest Esteem and Respect, Dear Madam, / Your much oblig’d & most obedt. Hum1. Servt.
          
            Daniel Denison Rogers
          
        